IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
STEPHEN ELLIOTT POWERS PLAINTIFF
v. No. 4:10CV57-GHD-RP
DR. JOHN EVANS, ET AL. DEFENDANTS
FINAL JUDGMENT

In accordance with the memorandum opinion entered this day, the plaintiff’s motion for
summary judgment is DENIED; the defendants’ motion for summary judgment is GRANTED, and

judgment is ENTERED for the defendants in all respects.

SO ORDERED, this, the Botky of March, 2020.

A Ne Yao

SENIOR UNITED STATES DISTRICT JUDGE

 
